The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on January 24, 2020, in which claims 1-17 were presented for examination.

Status of Claims
Claims 1-17 are pending in the application, of which claims 1 and 10 are in independent form and these claims (1-17) are subject to rejection(s) and/or objection(s) set forth in the following Office Action.

Priority
The priority date that has been considered for this application is October 14, 2019.  

Information Disclosure Statement
  The information disclosure statements (IDS) submitted on 1/24/2020, 2/3/2020, and 11/17/2020 were filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as 

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Specification
The disclosure is objected to because of the following informalities:  
para [0026], lines 3-4, “… connected to the host device 170 through a connector 160…”  where 160 should read 161 as shown on fig. 1.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over LIU (US 20130036411 A1, hereinafter, “LIU”) in view of SU et al (US 20090249320 A1, hereinafter “SU”).

Regarding claim 1, Liu teaches A display device (Fig. 1, 20), comprising:  2
a display panel (Fig. 1, 26);  
5a second storage device, configured to store a second firmware (Fig. 1, 24); and  
[a control device, coupled to the first storage device and the second storage device, 7wherein the control device reads the first firmware and performs an 8updating operation on the second firmware through the first firmware,] or  9the control device receives a third firmware transmitted by a host device 10and performs the updating operation on the second firmware through the 11third firmware (Fig. 2, step 108), and the control device executes the updated second 12firmware to generate an image signal corresponding to the updated second 13firmware to the display panel (Fig. 3, step 110).
Liu does not explicitly teach 
3a first storage device, disposed in the display panel, and configured to store a first 4firmware;  
a control device, coupled to the first storage device and the second storage device, 7wherein the control device reads the first firmware and performs an 8updating operation on the second firmware through the first firmware,
SU teaches 
3a first storage device, disposed in the display panel, and configured to store a first 4firmware (fig. 1, memory 18);  
a control device (Fig. 1, CPU 14), coupled to the first storage device (Fig. 1, memory 18) and the second storage device (Fig. 1, non-volatile memory 19), 7wherein the control device reads the first firmware and performs an 8updating operation on the second firmware through the first firmware (Fig. 2, steps 22 and 23),
Liu and SU are analogous art because both deal with updating software/firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Liu and SU before him/her before the effective filing date of the claimed invention, to incorporate the features of SU into Liu because SU’s teaching provides “A display control device with automatic firmware update and an update method thereof are provided to update the firmware of the display control device rapidly and automatically, thereby improving user convenience and reducing user waiting time.” (SU, Abstract).

Regarding claim 10, it is directed to A firmware updating method of a display device to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 10.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of SU as applied to claims 1 and 10 respectively, in further view of LEE (US 20180129518 A1, hereinafter “LEE”).

Regarding claim 2, Liu as modified by SU teaches The display device as claimed in claim 1, but does not explicitly teach wherein the first firmware comprises 2optical features, a display brightness and optical data of the display panel.
LEE teaches 
wherein the first firmware comprises 2optical features, a display brightness and optical data of the display panel (para [0103], “The modules and database which are not illustrated in the storage may be implemented in the form of software for performing a control function of broadcasting reception, …, an optical reception control function, a display control function, … of the display apparatus 200. The controller 210 may perform the operations and/or functions of the display apparatus 200 by using the software stored in the storage 280.” wherein software reads on the first firmware, and an optical reception control function reads on optical data and optical features).
The combination of Liu and SU along with Lee are analogous art because all deal with software/firmware of display devices.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Liu, SU and Lee before him/her before the effective filing date of the claimed invention, to incorporate the features of Lee into Liu and Su because Lee’s teaching provides techniques to facilitate a user by providing a UI suitable to the user (Lee, para [0004-0005]).

Regarding claim 11, it recites same features as claim 2, and is rejected for the same reason.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of SU as applied to claims 1 and 10 respectively, in further view of Inokawa (US 20070291167 A1, hereinafter “Inokawa”).

Regarding claim 3, Liu as modified by SU teaches The display device as claimed in claim 1, but does not explicitly teach further comprising:  2a circuit board, detachably disposed in the display device, wherein the second 3storage device and the control device are disposed on the circuit board.
Inokawa teaches 
further comprising:  2a circuit board, detachably disposed in the display device, wherein the second 3storage device and the control device are disposed on the circuit board (para [0037], “…Specifically, each module is formed as an attachable /detachable component that includes the video input circuit 11, the frame memory 12, the CPU 13, the memory controller 14, and the mixer 15, and has two input terminals 16 and 17, one control terminal 18, and one output terminal 19.” the teaching of this paragraph renders the claim feature obvious).
The combination of Liu and SU along with Inokawa are analogous art because all deal with display devices.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Liu, SU and Inokawa before him/her before the effective filing date of the claimed invention, to incorporate the features of Inokawa into Liu and Su because Inokawa’s teaching provides techniques to reconfigure a video signal processing device without imposing of a cost burden (Inokawa, para [0014-0015]).

Regarding claim 12, it recites same features as claim 3, and is rejected for the same reason.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of SU and Inokawa as applied to claims 3 and 12 respectively, in further view of Hewitt et al (US 5809466 A, hereinafter “Hewitt”).

Regarding claim 4, Liu as modified by SU and Inokawa teaches The display device as claimed in claim 3, but does not explicitly teach wherein the circuit board is a circuit 2board having a plug and play (PnP) interface, and the circuit board is connected to the host device through a connector having a display data channel/command interface.
Hewitt teaches 
wherein the circuit board is a circuit 2board having a plug and play (PnP) interface, and the circuit board is connected to the host device through a connector having a display data channel/command interface (Fig. 6, col 9, lines 16-22, “…The configuration of FIG. 6 is exemplary of how the circuit C would be utilized in a PC audio card, taking advantage of all available RAM and EPROM resources and being fully compatible with the ISA Plug-n -Play specification”. On Fig. 6, the system bus interface reads on a command interface).
The combination of Liu, SU and Inokawa along with Hewitt are analogous art because all deal with display devices and/or circuit board.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Liu, SU, Inokawa and Hewitt before him/her before the effective filing date of the claimed invention, to incorporate the features of Hewitt into Liu, SU and Inokawa because Hewitt’s teaching provides hardware structure for improved system flexibility (Hewitt, col 94, lines 38-42).

Regarding claim 13, it recites same features as claim 4, and is rejected for the same reason.

Claims 5, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of SU as applied to claims 1 and 10 respectively, in further view of Kobayashi (US 20150082299 A1, hereinafter “Kobayashi”).

Regarding claim 5, Liu as modified by SU teaches The display device as claimed in claim 1, but does not explicitly teach wherein the host device further obtains a series number of the display device, and obtains the third firmware from a 3database of a cloud according to the series number.
Kobayashi teaches 
wherein the host device further obtains a series number of the display device, and obtains the third firmware from a 3database of a cloud according to the series number (para [0239], “…, the cloud server 2020 acquires client apparatus information in step S2001. The client apparatus information may be acquired, based on a client apparatus ID, from a client apparatus DB where the information is registered in advance or acquired from the client apparatus. …. On the other hand, in step S2007, the client apparatus receives the downloaded selected program from the cloud server 2020 and starts execution.” wherein the client apparatus reads on the display device and the cloud server reads on the host device, the teaching of this paragraph renders the claim features obvious).
The combination of Liu and SU along with Kobayashi are analogous art because all deal with device firmware/software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Liu, SU and Kobayashi before him/her before the effective filing date of the claimed invention, to incorporate the features of Kobayashi into Liu and Su because Kobayashi’s teaching provides techniques to obtain a program for a client apparatus according to apparatus ID to ensure the obtained program is correct (Kobayashi, para [0239]).

Regarding claim 8, Liu as modified by SU and Kobayashi teaches The display device as claimed in claim 5, SU further teaches wherein the control device is coupled 2to the host device through a universal series bus connector (para [0012], “…The display control device can be coupled to the code-providing unit through various kinds of transmission interfaces, such as a USB interface,…” For motivation to combine, please refer to office action regarding claim 1).

Regarding claim 14, it recites same features as claim 5, and is rejected for the same reason.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of SU and Kobayashi as applied to claims 5 and 14 respectively, in further view of Choiniere et al (US 20210084099 A1, hereinafter “Choiniere”).

Regarding claim 6, Liu as modified by SU and Kobayashi teaches The display device as claimed in claim 5, but does not explicitly teach wherein the series number is disposed 2on a case of the display device, or the series number is generated by the display panel that 3is controlled by the control device according to a control generated by the host device, 4and the host device obtains the series number through a scanner.
Choiniere teaches 
wherein the series number is disposed 2on a case of the display device, or the series number is generated by the display panel that 3is controlled by the control device according to a control generated by the host device, 4and the host device obtains the series number through a scanner (para [0042], “…The user computing device 135 may scan an NFC tag associated with the display device 130 to obtain an identification of the display device 130.”).
The combination of Liu, SU and Kobayashi along with Choiniere are analogous art because all deal with device firmware/software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Liu, SU, Kobayashi and Choiniere before him/her before the effective filing date of the claimed invention, to incorporate the features of Choiniere into Liu, SU and Kobayashi because Choiniere’s teaching provides “effective, efficient, scalable, and convenient technical solutions that address and overcome technical problems associated with generation of visual content, and transmission of the visual content to a display device.” (Choiniere, para [0003]).

Regarding claim 15, it recites same features as claim 6, and is rejected for the same reason.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of SU and Kobayashi as applied to claims 5 and 14 respectively, in further view of Wang et al (US 20170293336 A1, hereinafter “Wang”).

Regarding claim 7, Liu as modified by SU and Kobayashi teaches The display device as claimed in claim 5, but does not explicitly teach wherein the series number is stored in 2the second storage device, and the host device controls the control device to read the 3second storage device, so as to obtain the series number.
Wang teaches 
wherein the series number is stored in 2the second storage device, and the host device controls the control device to read the 3second storage device, so as to obtain the series number (para [0026], “In step 406, the identification data is read from a second memory by using the microprocessor, and the identification data is stored to a first memory.”).
The combination of Liu, SU and Kobayashi along with Wang are analogous art because all deal with device firmware/software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Liu, SU, Kobayashi and Wang before him/her before the effective filing date of the claimed invention, to incorporate the features of Wang into Liu, SU and Kobayashi because Wang’s teaching provides solutions to the issues of the prior art (Wang, para [0004]).

Regarding claim 16, it recites same features as claim 7, and is rejected for the same reason.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of SU and Kobayashi as applied to claims 5 and 14 respectively, in further view of LEE (US 20180129518 A1, hereinafter “LEE”).

Regarding claim 9, Liu as modified by SU and Kobayashi teaches The display device as claimed in claim 5, but does not explicitly teach wherein the third firmware comprises 2optical features, a display brightness and optical data of the display panel.
LEE teaches 
wherein the third firmware comprises 2optical features, a display brightness and optical data of the display panel (para [0103], “The modules and database which are not .
The combination of Liu, SU and Kobayashi along with Lee are analogous art because all deal with software/firmware of display devices.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Liu, SU, Kobayashi and Lee before him/her before the effective filing date of the claimed invention, to incorporate the features of Lee into Liu, SU and Kobayashi because Lee’s teaching provides techniques to facilitate a user by providing a UI suitable to the user (Lee, para [0004-0005]).

Regarding claim 17, it recites same features as claim 9, and is rejected for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Zengpu Wei/
Examiner, Art Unit 2192

/s. sough/SPE, Art Unit 2192